                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FASCIA EDWARDS,                              )
                                             )
                                             )
       Plaintiff,                            )
                                             )      12 C 371
               v.                            )      Hon. Marvin E. Aspen
                                             )
ILLINOIS DEPARTMENT OF                       )
FINANCE PROFESSIONAL                         )
REGULATIONS, et al.,                         )
                                             )
       Defendants.                           )

                                            ORDER

MARVIN E. ASPEN, District Judge:

       Presently before us is the Report and Recommendation (“Report”) of Magistrate Judge

Maria Valdez on Plaintiff’s motion to enforce the parties’ settlement agreement. (Mot. to

Enforce (Dkt. No. 270); Report (Dkt. No. 279).) The Report recommends denying Plaintiff’s

motion because we lack jurisdiction to hear this matter. (Report at 2–3.) Neither party filed

objections to the Report by the deadline. After careful consideration of the Report and the

parties’ submissions, pursuant to Federal Rule of Civil Procedure 72(b), we hereby adopt the

Report. Accordingly, Plaintiff’s motion for to enforce the settlement agreement is denied. It is

so ordered.



                                                    ___________________________________
                                                    Honorable Marvin E. Aspen
                                                    United States District Judge

Dated: May 31, 2019
       Chicago, Illinois
